Citation Nr: 1224074	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to the service-connected rheumatic fever.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1943 to August 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a hearing before the Board at the RO in February 2005.  In a November 2007 written communication, the Veteran withdrew his request for a hearing.  

The Board remanded the Veteran's appeal in July 2009 and May 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran initially filed a claim for entitlement to service connection for a heart condition; however, the evidence of record demonstrates diagnoses of cardiomyopathy, valvular heart disease, and coronary artery disease.  As such, the issue has been recharacterized as a heart condition, as reflected on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's current valvular heart disease is causally or etiologically related to the Veteran's service-connected rheumatic fever.


CONCLUSION OF LAW

The criteria for service connection for valvular heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error. 

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including endocarditis (all forms of valvular heart disease), may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Analysis

The Veteran contends that his current heart condition is the result of his service, or in the alternative, is caused or aggravated by his service-connected rheumatic fever disability.    

The Veteran's February 1943 induction physical examination report was negative for complaints, treatment, or diagnosis of a heart condition.  Service treatment records dated in January 1944 show he was hospitalized for rheumatic fever and document an aortic systolic murmur.  A March 1944 record shows the Veteran's heart was negative for a heart condition.  A record dated in August 1944 demonstrates that the Veteran's heart sounds were normal.  A record in late August 1944 indicates a normal ECG and heart shadow.  An October 1944 record shows that a heart murmur was not heard.  A January 1945 record indicates a normal heart.  A February 1945 record notes that the Veteran did not have any heart murmurs.  A July 1945 Medical Board report recommends the Veteran be discharged; at the time, the Veteran was diagnosed with rheumatic fever, however, it was noted that he did not have any cardiac damage.  

In a May 1946 rating decision, service connection was granted an in initial 50 percent rating assigned for residuals, rheumatic fever, effective from August 1945; a 10 percent rating was assigned, effective May 1946.   

Post-service private treatment records include a November 1996 chest x-ray report that indicates borderline cardiomegaly; the physician diagnosed asymptomatic ventricular arrhythmias.  A January 1997 letter submitted by Dr. T.A. reports that the Veteran has cardiomyopathy.  Dr. T.A. stated that the etiology of this diagnosis was unclear because the Veteran had a history of rheumatic fever and could have an element of old rheumatic carditis causing mildly impaired left ventricular function.  A February 1997 letter submitted by Dr. T.A. reports that the Veteran had an idiopathic cardiomyopathy.  An August 1997 letter submitted by Dr. V.H. reports that the Veteran had an echo of evidence of mild left ventricular systolic dysfunction.  A November 2002 record indicates that the Veteran had a diagnosis of mild cardiomegaly.  

A December 2002 VA outpatient treatment record notes the Veteran reported that he underwent an angioplasty two weeks ago.  

VA outpatient treatment records dated in April 2003 and January 2006 note diagnoses of coronary artery disease.  

The Veteran was afforded VA examinations in January 2004 and January 2008, after which both examiners confirmed the 2002 diagnosis of coronary artery disease status post myocardial infaraction, with two coronary artery stents and placement.  Both examiners noted the Veteran's history of rheumatic fever diagnosed at a young age that was subsequently aggravated during service in 1943 and 1944; however, indicated that the Veteran did not have residuals from his rheumatic fever since his time in service.  Both examiners opined that the Veteran's history of rheumatic fever was not related to his current coronary artery disease, as the Veteran had gone 58 years without any heart problems, thus, it was less likely that his rheumatic fever caused his current coronary artery disease.  The January 2008 examiner noted that the primary cardiac complication of rheumatic fever is valvular in nature.  The Board found these examinations to be inadequate, as the examiners did not consider the objective medical evidence of record which demonstrates that the Veteran had experienced heart problems since November 1966.

Pursuant to the July 2009 Board remand, the Veteran underwent a third VA examination in August 2010.  The examiner diagnosed coronary artery disease with stents in 2002, a congestive heart failure episode in 2004, and aortic stenosis.  The examiner opined that the Veteran's coronary artery disease was not due to or exacerbated by the service-connected rheumatic fever disability.  The Board found the examination to be inadequate, as the examiner did not provide an opinion addressing whether the current heart conditions were related to the Veteran's service.  Further, he did not provide any rationale for his negative opinion that coronary artery disease was not due to or exacerbated by the service-connected rheumatic fever disability.

In January 2011, the Board requested an expert medical opinion from a VA cardiologist.  In a February 2011 opinion, the cardiologist indicated that he reviewed the Veteran's medical records.  The cardiologist opined that it was unlikely that the Veteran's coronary artery disease was incurred in service due to the time course presentation, to include advanced age and normal evolution.  He further opined that the coronary artery disease was not caused by the service-connected rheumatic fever.  In providing the opinion, the cardiologist explained that rheumatic fever was not an established etiological factor in atherosclerotic disease.  The cardiologist further opined that the Veteran's valve disease was not certainly related to the prior rheumatic fever.  The Board found the opinion was unclear as to whether the service-connected rheumatic fever aggravated the Veteran's coronary artery disease.  

Pursuant to the May 2011 Board remand, the Veteran underwent another VA examination in June 2011.  At the time, the Veteran reported that he was discharged from service in 1944 due to rheumatic fever.  He reported that he was hospitalized for several months due to the condition.  He further reported that he was told that he had a valve problem while in service.  The examiner diagnosed coronary artery disease status post two stents, aortic murmur, and heart valve disease.  The examiner opined that the Veteran's current heart valve disease was related to rheumatic fever that occurred during service, but coronary artery disease was less likely than not related to the Veteran's service.  Cardiomyopathy was not demonstrated on echocardiogram.   

As discussed above, the Veteran has been diagnosed with several heart conditions, to include coronary artery disease and valvular heart disease.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

VA medical opinions (January 2004, January 2008 August 2010 and January 2011) concur that coronary artery disease is not caused by or related to the rheumatic fever, but the valvular disease is related.  The June 2011 examiner specifically noted that the Veteran's current heart valve disease was related to rheumatic fever.  While that examiner did not provide an explicit rationale, the January 2008 examiner noted that the primary cardiac complication of rheumatic fever is valvular in nature.  

As for the evidence against the claim, the February 2011 opinion noted that the valve disease was "not certainly related" to the prior rheumatic fever.  The basis for the cardiologist's negative opinion was incorrect, as "not certainly related" suggests that the valve disease was not 100% related, which is not the appropriate standard of proof.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001)       

Based on the above, as to whether the Veteran's valvular heart disease is proximately due to or the result of his service-connected rheumatic-fever disability, the evidence is at least in relative equipoise.   38 C.F.R. § 3.310(a);  See Lathan, 7 Vet. App. 359, 365 (1995).  Affording the Veteran the benefit of the doubt, the claim will be granted.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for valvular heart disease is granted. 




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


